


116 HR 7320 IH: To amend the Small Business Act to require equitable adjustments to certain construction contracts, and for other purposes.
U.S. House of Representatives
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7320
IN THE HOUSE OF REPRESENTATIVES

June 24, 2020
Mr. Stauber (for himself and Mr. Golden) introduced the following bill; which was referred to the Committee on Small Business

A BILL
To amend the Small Business Act to require equitable adjustments to certain construction contracts, and for other purposes.


1.Equitable adjustments to certain construction contracts
(a)In generalThe Small Business Act (15 U.S.C. 631 et seq.) is amended by inserting after section 15 the following new section:  15a.Equitable adjustments to construction contracts (a)Request for an equitable adjustmentA small business concern performing a construction contract that was awarded by an agency may submit a request for an equitable adjustment to the contracting officer of such agency if the contracting officer directs a change in the work within the general scope of the contract without the agreement of the small business concern. Such request shall—
(1)be timely made pursuant to the terms of the contract; and (2)comply with Federal regulations regarding equitable adjustments, including specifying additional costs resulting from such change in the work within the general scope of the contract.
(b)AmountUpon receipt of a request for equitable adjustment under subsection (a), the agency shall provide to the small business concern an interim partial payment in an amount that is at least 50 percent of the costs identified in the request for equitable adjustment under subsection (a)(2). (c)LimitationAny interim partial payment made under this section shall not be deemed to be an action to definitize the request for an equitable adjustment.
(d)Flow-Down of interim partial payment amountsA small business concern that requests an equitable adjustment under this section shall pay to a first tier subcontractor or supplier the portion of the interim partial payment received that is attributable to the increased costs of performance incurred by the first tier subcontractor or supplier due to the change in the work within the general scope of the contract. A subcontractor or supplier at any tier that receives a portion of an interim partial payment under this section shall pay its subcontractor or supplier the appropriate portion of such payment.. (b)ImplementationThe Administrator of the Small Business Administration shall implement the requirements of this section not later than the first day of the first full fiscal year beginning after the date of the enactment of this Act.

